Concurring in the judgment and the syllabus, I might probably well content myself with reliance upon the provisions of rule VI, 94 Ohio St., page ix, but realizing that in actual *Page 375 
practice all concurring are often charged with the obiterdictum in the opinion, and being of opinion that the giving of advice upon questions not before the court is not only gratuitous, but also the source of ill-advised litigation, and leads the court, in its attempt to support an ill-considered declaration, to the enunciation of unsound law, I feel impelled to disapprove of the following advice appearing in the majority opinion:
"It is, however, quite certain that the appointment of members of the commission by the common pleas court in the first place could only be made upon a finding that certain conditions exist, and it may be suggested that a revocationorder could be made in a proper proceeding in the same court upon showing those facts no longer to exist." (Italics mine.) *Page 376